DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claim 1-7 and 12 in the reply filed on 11/03/2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: Page 37, line 25 delete “39” and replace it with –31--.  Page 38, line 27 delete “341” and replace it with –34--.  Page 42, line 19 delete “potions”.  Page 43, line 3 delete “13” and replace it with –12--.  Page 48, line 14 delete “2252” and replace it with –2251--.  The specification recites “installation portion 800a”; however, there is no reference numeral 800a in the drawings.  Page 78 recites “trigger lever 966”; however, there no trigger lever 966 shown in the drawings.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallagher et al. (US 2003/0190877).
With respect to claim 1, Gallagher discloses a sander (paragraph 0003 discloses a sander) comprising: a main body comprising a housing (see angle grinder 10 with respective housing); a motor being disposed in the housing (motor 26); a switch mechanism for starting or stopping the motor, and the switch mechanism
comprise a switch (trigger switch 40); and a drive component being driven by the motor to rotate (grinder wheel 34 is rotated by the drive components); and a working head adapted to the drive component (grinder wheel); wherein the main body further comprises an interlocking mechanism (handle lock 80, figures 2-3), the interlocking mechanism comprises an operation member movably disposed relative to the
housing, the operation member is operably shifted between a first state and a second state (lever portion 100 comprises operation member 80 that is controlled to be in a first or second state, figures 2-3), when the operation member is in the first state, the interlocking mechanism allows
the switch to be triggered, when the switch is in a triggered state, the operation member is prevented from being shifted from the first state to the second state; and when the
operation member is in the second state, the interlocking mechanism prevents the switch from being triggered.  Figures 2 and 3 discloses that the operation member 80 allows the trigger switch 40 to be operated and prevents the trigger switch from being operated; note that when the trigger switch is operated the lock 80 is prevented from being shifted, paragraph 0081.
With respect to claim 2, Gallagher discloses the sander according to claim 1, wherein the switch mechanism further comprises a trigger member (trigger 40), the interlocking mechanism comprises a first interlocking member selectively engaged to or separated from the operation member (lock switch 80 engages or separates from groove 86); when the operation member is in the first state, the first interlocking member is engaged to the operation member and allows the trigger member to trigger the switch, and when the switch is in a triggered state in which the motor is started, the operation member is prevented from being separated from the first interlocking member; and when the operation member is in the second state, the first interlocking member is separated from the operation member, and the first interlocking member prevents the trigger member from triggering the switch.  Figure 3 discloses that lock switch 80 engages or separates from groove 86 to thus allow operation of the trigger switch/motor or prevents the trigger from being operated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al. (US 2003/0190877) in view of Brown et al. (CN204621741) (Document provided in the IDS of 12/17/2018).
With respect to claims 5-6, Gallagher discloses the sander according to claim 1; except for, wherein the operation member is foldable relative to the housing, wherein the operation member is configured to be a cam wrench, the cam wrench comprises a handle portion and a cam portion, the cam portion is connected to the housing, and the handle portion comprises a free end.
Brown discloses a power tool with a foldable cam portion 74 to fold relative to the housing, see figure 3.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to the claimed invention to have include a foldable operation member as disclosed by Brown, for the purpose of providing an operating assembly that is able engaged or disengaged the tool in a better/easier way, for example.
With respect to claim 7, Gallagher discloses the sander according to claim 2, wherein the housing comprises a head portion for accommodating the motor and a holding portion provided with a handle, the operation member is connected to the head portion, and the trigger member is disposed at the holding portion, the trigger member is slidably disposed along an extending direction of the holding portion, when the first interlocking member is engaged to the operation member, the first interlocking member allows the trigger member to slide; and when the first interlocking member is separated from the operation member, the first interlocking member prevents the trigger member from sliding.
Brown discloses a power tool with a foldable cam portion 74 to fold relative to the housing and a slidably trigger switch 80, see figures 2 and 3.  Note that in the state shown in figure 1 the switch 80 cannot be operated to start the motor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to the claimed invention to have include a foldable operation member with a slidably switch as disclosed by Brown, for the purpose of providing an operating assembly that is able engaged or disengaged the tool in a better/easier way, for example.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al. (US 2003/0190877) in view of Zhang et al. (US 2015/0075830).
With respect to claim 12, Gallagher discloses the sander according to claim 1; except for, wherein the working head comprises at least two baseplates having different shapes and one of the baseplates is selectively to be separated from or engaged to the drive component.
Zhang discloses a power tool with a working head, the working head can be replace with a different tool, paragraph 0002.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided a different head/tool for the power tool of Gallagher as disclosed by Zhang, for the purpose of attaching a tool that meets the job at hand, for example.
Allowable Subject Matter
Claims 3-4, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 3 is allowable over the prior art of record, because the prior art of record does not disclose wherein the interlocking mechanism further comprising an abutting member capable of abutting against or getting separated from the first interlocking member, when the operation member is in the first state, the abutting member is separated from the first interlocking member and the trigger member can be moved to trigger the switch; and when the operation member is in the second state, the abutting member abuts against the first interlocking member to prevent the trigger member from triggering the switch.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836